DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
Information Disclosure Statement
The IDSs filed 12 March 2021 and 5 April 2022 have been considered by the Primary Examiner.
Drawings
The drawings filed 12 March 2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, from which claim 12 depends, recites “a curable resin composition (C)” and “a fibrous material (D).” Claim 12 then recites two additional curable resin compositions and two additional fibrous materials, all preceded by the indefinite article “a,” which renders the claim indefinite. By using the indefinite article, it is unclear whether the curable resin compositions and fibrous materials recited in claim 12 are referring back to those recited in claim 11 or are referring to different compositions and materials. Consequently, the metes and bounds of claim 12 are impossible to determine. Claim 14 is rejected by virtue of its incorporation of this indefinite subject matter.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/133094 A1 (reference made to US 2018/0002562 A1 as the English-language equivalent).


Claim 1
US 562 teaches a method for repairing a concrete structure by applying a repairing composition thereto [0110-0115]. The composition comprises a radical-polymerizable resin composition (A) and an inorganic filler (E) [0039], wherein the radical-polymerizable resin composition comprises:
at least one radical polymerizable resin (A-1) selected from the group consisting of a vinyl ester resin, a urethane (meth)acrylate resin, and a polyester resin [0040-0061];
at least one radical-polymerizable unsaturated monomer (A-2) selected from the group consisting of di(meth)acrylates and tri(meth)acrylates [0062-0071];
at least one hydroxy group-containing tertiary amine (C-1) represented by general formula (I) [0075-0079];

    PNG
    media_image1.png
    165
    413
    media_image1.png
    Greyscale
and
an organic peroxide (D) [0086-0089].
The Primary Examiner finds the correspondence between US 562’s disclosed compositional elements and the claimed compositional elements is as follows:
US 562
Claimed


“repair material”


(A)
(A-1)
(a1)


(Ax)


(X)


(A-2)
(a2)




(C-1)
(a3)




(D)
(a4)



(E)
(E)
(B)
(B)



Finally, US 562 teaches curing the applied composition [0113-0115 & Claim 11].
US 562 does not explicitly teach: (I) formation of a first repairing layer by applying a radical-polymerizable resin (A) to the structure; (II) applying the above composition as a second repairing layer before the first repairing layer is cured; (III) the total content of the radical polymerizable resin (a1)/(A-1) and the radical polymerizable unsaturated monomer (a2)/(A-2) in each of the first and second radical polymerizable resin compositions is 75% by mass or more; or (IV) that both the radical polymerizable resin compositions do not contain filler.
With respect to (I), it is well known in the coating art to build up a coating of a desired thickness through repeated applications of coating material (i.e., layers) to a substrate. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have built up the coating of repair composition to the desired thickness by applying more than one layer of (X). As there is nothing of record requiring that the first repairing layer’s radical-polymerizable resin composition (referred to in the claim as “A”) and the second repairing layer’s radical-polymerizable resin (referred to in the claims as “X”) be compositionally different, such a multilayer application process satisfies the claimed “applying…composition (A) to form a first repairing layer…[and] applying a repairing material (X)…to the first repairing layer.”
With respect to (II), the Primary Examiner now turns to the amount of time between application of layers, which claim 1 recites as applying the second layer “before the first repairing layer is cured.” It is the Primary Examiner’s position that this time frame would exclude full curing of the first layer, but not partial curing thereof. In US 562, full curing is accomplished within 24 hours [0115]. Clearly, it would be inefficient to wait a day between application of layers in order to build up the desired coating thickness. Consequently, it would have been obvious to one of ordinary skill in the art to apply a subsequent layer of coating to the first layer when the first layer had not yet fully cured; the most time efficient manner being wet-on-wet. There is no evidence of record establishing that the composition of US 562 cannot be applied wet-on-wet. Specifically, the Primary Examiner notes that US 562 discloses non-contact means of application such as spraying where, even if the previously applied coating layer would be marred by physical contact with, e.g., a roller or brush, such contact would not occur and one of ordinary skill in the art would have had a reasonable expectation of successful wet-on-wet application, absent evidence to the contrary. 
With respect to (III), US 562 is silent with respect to the combined concentration of (A-1)/(a1) and (A-2)/(a2). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144(II)(A). Further, US 562 does disclose a preferred concentration of (A-2)/(a2) as from 35-95% by mass, preferably 70-95% by mass [0067]. This range is inclusive of (A-2)’s/(a2)’s alone comprising 75% by mass or more of the radical-polymerizable resin composition, with the amount of (A-1)/(a1) occupying an amount of, e.g., ≥ 1% satisfying the claimed “75% by mass or more.” Finally, US 562 discloses: “When the content of…(A-2) [(a2)]…is less than 35% by mass, it is not preferable because workability under a low temperature atmosphere and a wettability to aggregate may be deteriorated in some cases. On the other hand, when the content of…(A-2) [(a2)]…exceeds 95% by mass, it is not preferable because desired physical properties may not be obtained in some cases. In the present specification, ‘workability’ means ease of coating when coating a low-temperature-curable cross-section repair material to a cross-section of concrete or the like” [0068-0069]. It is the Primary Examiner’s position that this disclosure is a teaching that the concentration of (A-2)/(a2) and, by extension, the concentration of (A-1)/(a1), as well as their combined concentrations (as the relative amount of one necessarily determines the relative amount of the other), is a recognized result-effective variable. See In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012): “A recognition by the prior art that a property is affected by the variable is sufficient to find the variable result-effective” (1297). Consequently, it would have been obvious to one of ordinary skill to optimize the total concentration of (A-1)/(a1) + (A-2)/(a2) by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II).
With respect to the criticality of the claimed concentration, Applicant is reminded that “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP 716.02(d). Applicant’s Table 2 shows, for all examples and comparative examples, the lowest value of “Proportion [% by mass] of {(a1)+(a2)} in (A)” as 82.5 (example 9). As no comparison is made with values below 75% by mass, Applicant’s experimental data does not weigh against this prima facie case.
With respect to (IV), US 562 is silent with respect to filler in the radical-polymerizable resin composition which the Primary Examiner holds is a fair teaching that none is present. Further evidence in support of this analysis is that US 562 adds a separate filler (E) to form the repair composition (i.e., the resin is free from filler, but the repair composition containing the resin contains filler, which is also the case in the instant claims).      
Claim 2
As set forth above, it would have been obvious to one of ordinary skill in the art to apply more than one layer of US 562’s repair material in order to build up a coating of the desired thickness. In such a scenario, the radical-polymerizable resin composition of the repair material layers would be identical and the limitations of this claim met.
Claims 3-4
US 562 discloses that the vinyl ester resin is an epoxy (meth)acrylate resin and can be obtained by an esterification reaction of an epoxy compound and an unsaturated monobasic acid (saturated dibasic acid as necessary) [0044]. Specifically, US 562 discloses a bisphenol A-type glycidyl ether and a novolac-type glycidyl either as the epoxy compound, (meth)acrylic acid as the unsaturated monobasic acid, and adipic or sebacic as the unsaturated dibasic acid [0045-0047]. The reactant compounds are identical to those disclosed in the instant specification at [0039-0046] and, consequently, it is the Primary Examiner’s position that this disclosure satisfies the claimed vinyl ester having “an unsaturated bond bonding to at least any terminal of an epoxy polymer via an ester bond,” recited in claim 3. 
Further, for the same reason, it is the Primary Examiner’s position that this disclosure of US 562 satisfies the claimed unsaturated bond’s being “at least one selected from the group consisting of a vinyl group, an allyl group, a (meth)acryloyl group, and a (meth)acryloyloxy group,” recited in claim 4.  
Claim 5-6
As with the vinyl ester resin, US 562 teaches the same means of obtaining the urethane (meth)acrylate and polyester (meth)acrylate resins as in the instant specification [US 562: 0049-0061; instant spec. 0047-0061]. Consequently, it is the Primary Examiner’s position that US 562 satisfies the limitations of these claims as well.
Claim 7
US 562 does not explicitly teach a concentration of radical polymerizable resin (A-1)/(a1) relative to the amount of the radical-polymerizable resin (A-1)/(a1) and the radical-polymerizable unsaturated monomer (A-2)/(a2) is 5-90% by mass. As noted above, it would have been obvious to one of ordinary skill in the art to optimize the concentrations of (A-1)/(a1) and (A-2)/(a2) by routine experimentation, absent evidence of criticality.
Claims 8-9
US 562 teaches that the hydroxyl group-containing aromatic tertiary amine (C-1)/(a3) is used in an amount of 0.1-10 parts by mass with respect to 100 parts by mass of the radical polymerizable composition [0079]. US 562 further teaches that the organic peroxide (D)/(a4) is used in an amount of 0.1-10 parts by mass with respect to 100 parts by mass of the radical polymerizable composition [0089]. Finally US 562 teaches filler (E)/(B) in an amount of 1-500 parts by mass with respect to 100 parts by mass of the radical polymerizable composition [0094].
Claim 10
US 562 discloses that the filler is inorganic [0090-0093].
Claim 15
As noted above, US 563 teaches a concrete structure [0110-0115].
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/133094 A1 (reference made to US 2018/0002562 A1 as the English-language equivalent), as applied to claim 1 above, further in view of JP 2009-292890 A.
The teaching of US 562 as applied to claim 1 is detailed above. US 562 does not teach the addition of fiber-reinforced layers as recited in claims 11-14.
JP 890 teaches a process similar to US 562: A low-temperature repair composition comprising a radical-polymerizable resin, a radical-polymerizable unsaturated monomer, a hydroxyl group-containing aromatic tertiary amine, and an organic peroxide [0007], is applied to repair a concrete surface [0050]. JP 890 further teaches that the composition can additionally be used to impregnate a fiber-reinforced material (e.g., carbon fiber) with the composition [0050].
The impregnation of fibrous materials such as mats with a resin is well known in the art to improve the strength and wear characteristics of such an impregnated mat. Consequently, it would have been obvious to one of ordinary skill in the art to have applied as any one or all additional layers applied in the built-up layer structure of US 562, a fiber-reinforced layer of the repair composition in order to improve strength and wear characteristics of the repair coating. As alternating reinforced/non-reinforced layers would be within the purview of one of ordinary skill in the art in order to determine the final strength and wear characteristics of the repair coating, the alternating structure of claim 12 would have been obvious to one of ordinary skill in the art, depending on the desired end characteristics.
Finally, as the combination of US 562 and JP 890 comprises the use of the repair composition of US 562, the curable resin can be either a vinyl compound (i.e., vinyl ester resin) or and epoxy compound (i.e., all of the resins disclosed by US 562 are derived from epoxy compounds).
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
9 August 2022